DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a waveguide including a restricting portion”.  There is no disclosure in the specification or drawings which describes the structure or function of a “restricting portion” and the claim limitations are similarly silent.  
For the purposes of examination, Examiner is considering “restricting portion” to be a waveguide having uniform cross section along its length for feeding into the “flaring” horn waveguide. 
Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2016/0091597 filed September 23, 2015).
Claim 1: Abe discloses A vehicular radar sensor (para 0022) comprising:
an antenna including an emission part for emitting an electromagnetic wave and a reception part for receiving an electromagnetic wave (para 0026, fig 5, fig 8 elements 140, 141, para 0134, 0135) and
a waveguide including a restriction portion, which is open at front and rear surfaces thereof so as to allow an electromagnetic wave to be transmitted therethrough and which is fixed at the open rear surface thereof to the antenna and extends outwards from a front end of the antenna (fig 3, 8, para 0027, 0058, 0059, 0084-0089), and 
a flaring portion, which extends outwards with an increasing cross-sectional area from a front end of the restriction portion (fig 1, 2, 8, elements 11, 21, para 0039)

Claim 2: Abe discloses a shield case, which is open at a front surface thereof and which covers a circuit board and the waveguide mounted therein (para 0076, 0077 foil element 46)

Claim 3: Abe discloses a housing, which includes a connector pin electrically connected to the antenna (para 0097, figs element 51) and accommodates therein the shield case having the antenna and the waveguide mounted therein (figs element 80, para 0025, 0026)

Claim 4: Abe discloses the housing is open at a front surface thereof, and wherein the vehicular radar sensor further comprises a radome, which covers the front open surface of the housing and prevents interference with an electromagnetic wave (fig 1 and 2 element 90, para 0026 “The front cover 90 covers the front side of the antenna member 10.”)

Claim 5: Abe discloses the waveguide has a rectangular cross-section, and wherein the flaring portion is inclined upwards or downwards at a first predetermined angle and is inclined rightwards or leftwards at a second predetermined angle, the first predetermined angle being greater than the second predetermined angle (fig 1 and 2, elements 11 and 21)

Claim 6: Abe discloses the restriction portion has a depth equal to one wavelength of the electromagnetic wave emitted from the antenna (para 0051, 0052)

Claim 7: Abe discloses the flaring portion has a depth that is two times a wavelength of the electromagnetic wave emitted from the antenna (para 0051, 0052)

Claim 8: Abe discloses the antenna includes a circuit board, on which a circuit is formed, and a semiconductor mounted on the circuit board so as to project in a forward direction of the circuit board, the semiconductor being adapted to emit and receive the electromagnetic wave (fig 5, fig 8 elements 140, 141, para 0134, 0135)

Claim 9: Abe discloses the waveguide has a groove formed in a rear end thereof, the groove being formed through one wall of the restriction portion and having a depth greater than a thickness of the semiconductor (para 0084-0089)

Claim 10: Abe discloses the groove is formed in a lower wall of the waveguide so as to create a side lobe, which is positioned under a main lobe of the electromagnetic wave emitted from and received by the antenna (para 0084-0089)

Claim 11: Abe discloses the waveguide includes a connector, which extends rearwards from the restriction portion and which is fitted onto the circuit board so as to integrally couple the waveguide to the antenna (fig 8 element 108 coupling waveguide to circuit board 141)

Claim 12: Abe discloses the waveguide includes a partition wall, which partitions an internal space of the waveguide into two spaces (figs elements 13, para 0039)

Claim 13: Abe discloses the partition wall extends vertically from an inner surface of the waveguide to divide the antenna into an emission part and a reception part (figs elements 13, para 0039)

Claim 14: Abe discloses the antenna includes a circuit board, on which a circuit is formed, and a semiconductor mounted on the circuit board so as to project in a forward direction of the circuit board, the semiconductor being adapted to emit and receive the electromagnetic wave (fig 5, fig 8 elements 140, 141, para 0134, 0135)
wherein the waveguide has a groove formed in a rear end thereof, the groove being formed through one wall of the restriction portion and having a depth greater than a thickness of the semiconductor (para 0084-0089), and
wherein the partition wall is formed on an inner surface of the waveguide in front of the semiconductor or the groove (figs elements 13, para 0039)

Claim 15: Abe discloses the antenna comprises a directional antenna (para 0022)

Claim 16: Abe discloses the shield case has a cuboid shape (para 0076, 0077 foil element 46)

Claim 17: Abe discloses the shield case is formed from at least one of copper, a copper and nickel alloy, and aluminum (para 0077)

Claim 18: Abe discloses A vehicular radar sensor (para 0022) comprising:
an antenna including an emission part for emitting an electromagnetic wave and a reception part for receiving an electromagnetic wave (para 0026, fig 5, fig 8 elements 140, 141, para 0134, 0135); and
a waveguide including a first portion which allows an electromagnetic wave to be transmitted therethrough and which is fixed at one surface thereof to the antenna and extends outwards from a front end of the antenna (fig 3, 8, para 0027, 0058, 0059, 0084-0089), and a second portion which extends outwards with an increasing cross-sectional area from the first portion (fig 1, 2, 8, elements 11, 21, para 0039)

Claim 19: Abe discloses a shield case, which is open at a front surface thereof and covers a circuit board and the waveguide mounted therein (para 0076, 0077 foil element 46)

Claim 20: Abe discloses the first portion of the waveguide extends outwards from the antenna with a constant cross-sectional area (fig 3, 8, para 0027, 0058, 0059, 0084-0089), and wherein the second portion of the waveguide extends outwards from the first portion of the waveguide with an increasing cross-sectional area (fig 1, 2, 8, elements 11, 21, para 0039)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648